         Case 3:20-cv-04069-EMC Document 15 Filed 06/25/20 Page 1 of 2




June 25, 2020

Hon. Edward M. Chen
U.S. District Court Judge
450 Golden Gate Ave. - 17th Floor
San Francisco, CA 94102



Re:    Rodenbaugh v. Lahoti, et al​.​, No. ​3:20-cv-04069-EMC​ - Plaintiff’s Motion for T.R.O.

Dear Judge Chen,

In advance of tomorrow’s hearing, we unfortunately must alert the Court to a troubling communication from
Defendant Dave Lahoti this afternoon. In the attached email, Lahoti repeats his defamatory statement that I
am a “fraudster”, and copies Andrew Allemann who owns and operates the industry leading Domain Name
Wire blog referenced in my Complaint and Motion for T.R.O. Lahoti continues to try to publicize his maliciously
false allegation in the domain name industry, even on the eve of a hearing seeking to restrain precisely such
conduct. I believe this is further, important and new evidence in support of my Motion.

I also respectfully request that Dave Lahoti be restrained and enjoined from communicating directly with me,
since he has retained counsel there is no need for me to be subject to further, direct harassment from him.

Thank you for your consideration of my pending Motion, and for scheduling a hearing so quickly, it is greatly
appreciated.

Kind regards,




       Mike Rodenbaugh
       RODENBAUGH LAW

Cc: Michael Cilento, counsel for Dave Lahoti and Virtual Point Inc.
    Ravi Lahoti, via email ​

w/ Attachment




                  548 Market Street, Box 55819, San Francisco, CA 94104
                 Tel/Fax: +1 (415) 738-8087 Email: mike@rodenbaugh.com
6/25/2020              Case 3:20-cv-04069-EMC       Document
                                       Rodenbaugh Law                 15of process:
                                                      Mail - Re: Service    FiledRodenbaugh
                                                                                    06/25/20      Page
                                                                                            v. Lahoti, et al. 2 of 2



                                                                                         Mike Rodenbaugh <mike@rodenbaugh.com>



  Re: Service of process: Rodenbaugh v. Lahoti, et al.
  1 message

  Dave Lahoti                                                                           Thu, Jun 25, 2020 at 1:45 PM
  To: Mike Rodenbaugh <mike@rodenbaugh.com>
  Cc: dweslow@wiley.law, Andrew Allemann <andrew@domainnamewire.com>, Brett Lewis <brett@ilawco.com>, Marie
  Richmond <docket@rodenbaugh.com>

    Listen here, you Delusional Fraudster...does it look like I'm your Secretary, huh?

    Get it from your Hijacking Buddy, Weslow, ok?

    Dumbass...

    On 6/22/20 10:15 PM, Mike Rodenbaugh wrote:
     Dave, please also advise as to Ravi's email address.




https://mail.google.com/mail/u/0?ik=40dcda1ae9&view=pt&search=all&permthid=thread-a%3Ar6947582838391179146%7Cmsg-f%3A1670505193038411545&si…   1/1
